UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7085


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FREDDY S. CAMPBELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (2:05-cr-00120-1)


Submitted:    November 13, 2008            Decided:   November 19, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddy S. Campbell, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Freddy    Campbell   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c) (2006) motion.         We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.          United States v.

Campbell, No. 2:05-cr-00120-1 (S.D. W. Va. June 5, 2008).              We

dispense   with     oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                      2